EXHIBIT 10.1 ASSIGNMENTAGREEMENT THIS ASSIGNMENT AGREEMENT (the “Agreement”) is made effective as of the 29th day of January, 2013, by and among Robert B. Cowdell (the “Assignor”); Magna Group, LLC (the “Assignee”) and Freeze Tag, Inc.(the “Company”). WHEREAS, Assignee wish to assume, all of the Assignors’ right, title, and interest in and to that Convertible Promissory Note, dated as of April 2, 2012 made by the Company in the original principal amount of $50,000 in favor of Assignor (the “Note”) ;and WHEREAS, the Assignor desires to assign to the Assignee all of the Assignors’ right, title, and interest in and to the Note, based on the terms and conditions set out herein. WHEREAS, after the funding of this Agreement the Assignee and the Company will enter into a restated convertible promissory note attached as Exhibit A to this Agreement, which the Assignor will not be a party to and will have no involvement in. NOW THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by each of the parties hereto, the parties hereto agree as follows: 1. Assignment.Subject to and in accordance with the terms and conditions set forth in this Agreement, the Assignor hereby grants, sells, assigns, and conveys to the Assignee, without recourse, all of the Assignor’s right, title and interest in and to the Note.Within two (2) business days of receipt of the consideration (as set forth below), Assignor shall mail to the Company, at the address provided to it by the Company the original Note. Upon receipt of the original Note, the Company shall issue new notes to the Assignee. 2. Consideration.In consideration for the assignment of the Note, Assignee shall pay to the Assignor within approximately 24 hours from receipt of the first certificate of the Company, from the first notice of conversion to the Company and as further defined in Sections 14 and 15 hereunder, in lawful money of the United States of America, to the account provided by the Assignor in a Memorandum to Magna Group, LLC, the sum of Fifty Thousand Dollars ($50,000) (the “Purchase Price”). From the Purchase Price,$400 will be withheld from the Assignor and will be designated for legal fees associated with this transaction. 3.
